Case 1:20-cv-10701-DPW Document 148 Filed 12/31/20 Page 1 of 6
Case 1:20-cv-10701-DPW Document 148 Filed 12/31/20 Page 2 of 6
Case 1:20-cv-10701-DPW Document 148 Filed 12/31/20 Page 3 of 6
         Case 1:20-cv-10701-DPW Document 148 Filed 12/31/20 Page 4 of 6




                             Exhibit A to Affidavit of Timothy Buckley

3/30/2020 – Press Conference (Gardner Auditorium)
QUESTION: There were reports over the weekend that parks were overcrowded, certain outdoor
areas. Do you think people are taking the stay-at-home advisory seriously, and would you
consider fining people who don't?

GOV. BAKER: So, the first thing I would say is yes, I do think people are taking this seriously. I
mean, I- I mean, I can't, I can't speak for everyone, but what I can tell you is almost every
community in Massachusetts has posted at some point before and after pictures of what their
downtowns and their communities and their roadways look like before we put the stay at home
advisory and the essential business order in place, and what it looks like afterwards. And it's, and
you just need to look at the traffic on the public transportation system to know how much
different things are now than they were once upon a time. I think the issue with respect to the
outdoors, is, is a complicated one. On the one hand, to deny people an opportunity to go outside,
when we've already denied them an opportunity to go to a restaurant, or go to work, or go to so
many other places...I think people need to be able to go outside and I know that Secretary
Sudders would say that for the mental health of people they need to be able to go outside, and
certainly having people practice appropriate social distancing when they do is critically
important. And I can tell you that in the places and spaces where I saw people outside over the
weekend, there were a lot of them, but people were, you know, maybe a clump of two or three,
but for the most part they did a pretty good job of not congregating in big tight groups. I do think
this is going to be an ongoing issue for us, and one we're going to continue to have to discuss
with our colleagues in state and local government, and with our colleagues in the public health
community, based on what we see happening in places around the Commonwealth, and I'm not
taking any options off the table.

8/4/2020 – Press Conference (Boston MedFlight, Hanscom Airfield)
GOV. BAKER (REMARKS AS PREPARED): I cannot say this enough: COVID is not taking
the summer off and neither can we.

It is critical that folks remain vigilant in their daily activities. Please continue to wear face
coverings, practice social distancing and stay home if you aren’t feeling well.

We aren’t taking any options off the table when it comes to fighting COVID.

Reopening the Commonwealth, getting back to a new normal depends on everyone doing their
jobs.

While we have only ticked up from a low of 1.7% positive rate to today’s 2.0%, we will be
forced to adjust the reopening plans if the data warrants it.

8/25/2020 – Press Conference (WheelWorks, Belmont)
QUESTION: Governor, the T said they're really struggling and will have to consider fare hikes
and/or budget cuts. Your thoughts on that and anything that can be done to help?



                                                   1
         Case 1:20-cv-10701-DPW Document 148 Filed 12/31/20 Page 5 of 6




GOV. BAKER: Well, first thing I'd say about the T is they are obviously working through an
enormously difficult and disruptive period. I mean, the change in ridership for the MBTA on
every platform between, you know, March and, the beginning of March and the end of March,
not to mention the end of March to now, has been profound and unprecedented. And there's a lot
of debate and discussion about when they'll start to see ridership come back, but I think, I think
one of the good things about the T's decision to start talking about this now is they're thinking
about it as a two-year issue, and they're starting to plan for it two or three months into the current
fiscal year, and I think they're smart in saying nothing's off the table, I think they're smart in
starting early on this, and I think they're thinking the right way about the fact that ridership
represents, historically, about 50% of their revenue base, 40-50% depending upon the year. It's
pretty clear that that kind of expectation with regard to riders, unless there's a pretty significant
change in both employer behavior and employee behavior, is probably not going, is not going to
move immediately. And that's not just true for the T, I mean if you think about Logan Airport, I
think Logan Airport's total book of business is probably down about 80 or 90% from where it
was before the pandemic hit, too. I mean, travel, transportation, leisure, hospitality,
entertainment, those are the places and spaces where this thing has really created some enormous
difficulties and challenges for all of us. But I'm glad the T is starting now, it would be a mistake
to wait until February or March of next year to start talking about what to do about this.

12/7/2020 – Press Conference (Gardner Auditorium)
GOV. BAKER (REMARKS AS PREPARED): We must continue fighting COVID so we can
keep our schools and economy open.

As I have said before, our public health experts are constantly evaluating public health data and
all options are on the table if infections and hospitalizations keep climbing.

We are in the holiday season. I know folks are tired of dealing with COVID-19. But this disease
is highly contagious and can be dangerous for some.

Please continue to make smart choices and abide by state guidelines.

12/21/2020 – Press Conference (Gardner Auditorium)
GOV. BAKER (REMARKS AS PREPARED): If the holiday season produces a surge in
infections like we saw from Thanksgiving, we will be in serious danger of overwhelming our
hospitals.

Right now every option is on the table and we are reviewing additional restrictions.

But the tools we have at our disposal cannot stop this virus alone.

We need everyone to think really hard about their actions this holiday season.

We are begging everyone to stay home – just this year. We can celebrate like we want to next
year.




                                                  2
        Case 1:20-cv-10701-DPW Document 148 Filed 12/31/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Julia E. Kobick
                                              Julia E. Kobick
                                              Assistant Attorney General
